Citation Nr: 0721432	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-28 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to an effective date prior to November 15, 
2002, for the grant of service connection for degenerative 
joint disease of the left knee.

5.  Entitlement to an effective date prior to November 15, 
2002, for the grant of service connection for status-post 
medial and meniscal tears of the left knee.

6.  Entitlement to an effective date prior to November 15, 
2002, for the grant of service connection for left shoulder 
injury with residual osteoarthritis.

7.  Entitlement to an effective date prior to November 15, 
2002, for the grant of service connection for limitation of 
motion, residual to a right hip injury.

8.  Entitlement to a higher initial rating for service-
connected degenerative joint disease of the right knee, 
status post-total knee arthroplasty, evaluated as 10 percent 
disabling beginning June 10, 1993; 100 percent disabling 
beginning July 7, 2003; 30 percent disabling beginning 
September 1, 2004; and, 60 percent disabling beginning July 
5, 2006.  

9.  Entitlement to a higher initial rating for service-
connected left knee total arthroplasty, evaluated as 100 
percent disabling beginning March 8, 2004; 30 percent 
disabling beginning May 1, 2005; and 60 percent disabling 
beginning June 10, 2005. 

10.  Entitlement to an effective date prior to May 1, 2005, 
for the grant of a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU rating).

11.  Entitlement to an effective date prior to May 1, 2005, 
for the grant of Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.

12.  Entitlement to an effective date prior to July 7, 2003, 
for the grant of special monthly compensation (SMC) based on 
housebound status.  


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1954 to 
August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July 2003, 
February 2004, March 2004, July 2004, February 2006, and 
December 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  

In March 2006, the Board remanded the first eight issues 
listed on the first and second pages of this decision as well 
as the issue of entitlement to an effective date prior to 
July 28, 2003, for the grant of service connection for 
degenerative joint disease of the right knee, status post-
total knee arthroplasty.  While on remand, a December 2006 
rating decision granted an earlier effective date of June 10, 
1993, for the grant of service connection for the veteran's 
right knee disability.  The decision advised him that the 
assignment of the June 10, 1993, effective date was a full 
grant of benefits sought on appeal with regard to his claim 
for an earlier effective date for his right knee disability.  
Therefore, such issue is not currently before the Board.  

With regard to the issue of entitlement to a higher initial 
rating for service-connected left knee total arthroplasty, 
the Board notes that a July 2004 rating decision granted 
service connection for left total knee arthroplasty with a 
temporary evaluation of 100 percent assigned from March 8, 
2004, and an evaluation of 30 percent assigned from May 1, 
2005.  The 2004 rating decision also noted that, due to the 
veteran's left knee replacement, VA closed out service 
connection for his left knee status post-medial and lateral 
meniscus tears and degenerative joint disease.  Thereafter, 
in September 2004, the veteran entered a notice of 
disagreement as to the initially assigned ratings.  A 
statement of the case was issued in November 2004 and the 
veteran perfected his appeal in December 2004.  Thereafter, 
in a July 2005 rating decision, the veteran was granted a 60 
percent evaluation, effective June 10, 2005.  On a claim for 
an increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
veteran has not been awarded a full grant of the benefit 
sought on appeal, and since he did not withdraw his claim of 
entitlement to an increased rating for his left knee 
disability, the matter remains before the Board for appellate 
review.  However, the Board finds that due process requires 
that this issue be remanded.  As such, this issue as well as 
the issues of entitlement to earlier effective dates for a 
TDIU rating, DEA benefits, and SMC based on housebound status 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  The medical evidence of record does not demonstrate that 
the veteran has a current diagnosis of a right shoulder 
disorder. 

3.  A neck disorder is not shown in service, there is no 
competent medical evidence demonstrating that a current neck 
disorder is causally or etiologically related to any disease, 
injury, or incident in service, and arthritis was not 
manifested within one year of service discharge.

4.  A back disorder is not shown in service, there is no 
competent medical evidence demonstrating that a current back 
disorder is causally or etiologically related to any disease, 
injury, or incident in service, and arthritis was not 
manifested within one year of service discharge. 

5.  On June 10, 1993, VA received the veteran's original 
claims of entitlement to service connection for knee, 
shoulder, and hip injuries sustained in January 1955.

6.  A rating decision dated in April 1994 and issued in May 
1994 denied entitlement to service connection for knee, 
shoulder, and hip injuries and, in July 1994, the veteran 
entered a timely notice of disagreement as to such denial.  
No statement of the case was issued. 

7.  The veteran's June 10, 1993, claims for service 
connection were still pending at the time the July 2003 
rating decision granted service connection for degenerative 
joint disease of the left knee, status-post medial and 
meniscal tears of the left knee, left shoulder injury with 
residual arthritis, and limitation of motion, residual to a 
right hip injury.   

8.  For the period beginning June 10, 1993, the veteran's 
right knee disability is manifested by X-ray evidence of 
degenerative changes, slight laxity of the medial collateral 
ligament, and range of motion from zero to 90 degrees with 
subjective complaints of pain.

9.  For the period beginning July 7, 2003, the veteran is in 
receipt of a 100 percent rating, the schedular maximum, for 
his right knee disability. 

10.  For the period beginning September 1, 2004, the 
veteran's right knee disability is manifested by subjective 
complaints of intermittent discomfort, stiffness, and 
soreness with objective evidence of a well-healed scar, range 
of motion from 5 to 60 degrees with additional limitation of 
range of motion on repetition with moderate pain, weakness, 
and fatigue, without evidence of severe painful motion or 
weakness, laxity, warmth, redness, effusion, lack of 
endurance, incoordination, or hardware complications.

11.  For the period beginning July 5, 2006, the veteran's 
right knee disability is manifested by subjective complaints 
of daily pain, stiffness, and weakness with occasional giving 
away or locking and flare-ups with objective evidence of 
minimal puffiness, a well-healed scar, mild crepitus, range 
of motion from 5 to 85 degrees with decreasing ranges of 
motion on repetition due to pain, some instability, and in a 
slight varus position.


CONCLUSIONS OF LAW

1.  Residuals of a right shoulder injury were not incurred in 
or aggravated by the veteran's active duty military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Residuals of a neck injury were not incurred in or 
aggravated by the veteran's active duty military service, nor 
may such be presumed to have incurred in or been aggravated 
by his military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Residuals of a back injury were not incurred in or 
aggravated by the veteran's active duty military service, nor 
may such be presumed to have incurred in or been aggravated 
by his military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  The requirements for an effective date of June 10, 1993, 
for the grant of service connection for degenerative joint 
disease of the left knee have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).

5.  The requirements for an effective date of June 10, 1993, 
for the grant of service connection for status-post medial 
and meniscal tears of the left knee have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

6.  The requirements for an effective date of June 10, 1993, 
for the grant of service connection for left shoulder injury 
with residual arthritis have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).

7.  The requirements for an effective date of June 10, 1993, 
for the grant of service connection for limitation of motion, 
residual to a right hip injury, have been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2006).



8.  The criteria for a higher initial rating for service-
connected degenerative joint disease of the right knee, 
status post-total knee arthroplasty, evaluated as 10 percent 
disabling beginning June 10, 1993; 100 percent disabling 
beginning July 7, 2003; 30 percent disabling beginning 
September 1, 2004; and, 60 percent disabling beginning July 
5, 2006, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5055 (2006).

9.  The criteria for a separate rating of 10 percent for 
slight right knee instability have been met for the period 
from June 10, 1993, to July 6, 2003.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

With regard to the veteran's claims of entitlement to earlier 
effective dates for the grant of service connection for his 
left knee disabilities, left shoulder disability, and right 
hip disability, the Board notes that, in his November 2003 
notice of disagreement and July 2004 substantive appeal, he 
has specifically argued that the proper effective date is 
June 10, 1993, the date of receipt of his original claims for 
service connection.  As the Board herein assigns an effective 
date of June 10, 1993, for the grant of service connection 
for such disabilities, it is considered a full grant of the 
benefits sought on appeal and no further action is required 
to comply with the VCAA and the implementing regulations that 
might otherwise be for consideration in the processing of 
these claims.

With regard to the veteran's service connection and initial 
rating claims that are decided herein, the Board finds that 
VA has fully complied with its duties to notify and assist 
under the VCAA for the reasons that will be discussed below.  

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  With regard to the veteran's 
service connection claims, he was provided with a VCAA 
notification letter in July 2003, prior to the initial 
unfavorable AOJ decisions issued in February 2004 and March 
2004.  However, as will be discussed below, such was not 
fully complaint as it did not request that the veteran 
provide any evidence in his possession that pertained to his 
claims and therefore, an additional VCAA notice letter was 
furnished to the veteran in August 2006.  Pertinent to his 
initial rating claim, the Board notes that he was not 
provided with VCAA notification until May 2006, after the 
issuance of the February 2004 rating decision that granted 
service connection for a right knee disability and assigned 
an initial rating.  

However, for the reasons discussed below, the Board finds 
that VA's failure to provide fully complaint VCAA 
notification prior to the initial unfavorable AOJ decisions 
was not prejudicial to the veteran.  The Board notes that, 
while the May 2006 and August 2006 letters were provided 
after the issuance of the initial decisions, the Court has 
held that a claimant need only be provided VCAA notice and an 
appropriate amount of time to respond, followed by proper 
subsequent VA process.  See Pelegrini at 120-123; see also 
38 C.F.R. § 20.1102 (2006) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  In this case, regarding the veteran's service 
connection claims, after fully compliant VCAA notice was 
provided in August 2006, they were readjudicated in a 
November 2006 supplemental statement of the case.  Also, 
pertinent to the veteran's initial rating claim, such was 
readjudicated in an August 2006 rating decision and the 
November 2006 supplemental statement of the case after proper 
VCAA notice was provided to the veteran in May 2006.  
Moreover, in December 2006, the veteran indicated that, with 
regard to his service connection and initial rating claims 
decided herein, he had furnished VA with all evidence and 
requested that his appeal be forwarded to the Board.  

Therefore, while failure to provide pre-adjudicative VCAA 
notice is presumed to create prejudicial error, see Sanders 
v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons 
v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007), the Board 
finds that the defect with regard to the timing of the VCAA 
notice is harmless because of the thorough and informative 
notices provided throughout the adjudication process, which 
will be discussed in greater detail below, and because the 
veteran has had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the AOJ subsequent to receipt 
of the required notice.  Indeed, the veteran has not 
demonstrated how any defective notice has prejudiced him in 
the essential fairness of the adjudication.  Thus, there has 
been no prejudice to the veteran, and any defect in the 
timing of the notice has not affected the fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine), 
on remand, 20 Vet. App. 537 (2006) (discussing Board's 
ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); cf. 
Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty 
to notify does not extend in perpetuity or impose duty on VA 
to provide notice on receipt of every piece of evidence or 
information).  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, relevant to all 
claims decided herein, the July 2003, May 2006, and August 
2006 letters advised the veteran of the evidence that VA 
would attempt to obtain and what evidence he was responsible 
for identifying or submitting to VA.  Additionally, pertinent 
to his service connection claims, the veteran was advised in 
the July 2003 and August 2006 letters of the evidence 
necessary to grant service connection for a disability.  With 
regard to the veteran's initial rating claim, the May 2006 
letter informed him that the evidence must show that his 
service-connected condition had gotten worse.  Pertinent to 
the fourth element, the May 2006 and August 2006 letters 
advised the veteran that, if he had any evidence in his 
possession that pertained to his claims to send it to VA.  

Additionally, with regard to the veteran's service connection 
claims, the August 2006 letter provided him with additional 
notification pertinent to the evidence necessary to 
substantiate a disability rating and an effective date for 
the disabilities now on appeal in accordance with 
Dingess/Hartman, supra.  Pertinent to the veteran's initial 
rating claim, the Board notes that the May 2006 letter 
advised him of the evidence necessary to establish a 
disability rating, but he was not provided with adequate 
information regarding the evidence necessary to establish an 
effective date.  However, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard, supra.  In this regard, the Board herein grants 
a separate 10 percent evaluation for the veteran's right knee 
disability from June 10, 1993, to July 6, 2003.  The 
effective date of such award is the date service connection 
was granted.  There can be no earlier effective date under 
the law.  Moreover, as the Board concludes herein that the 
preponderance of the evidence is against higher initial 
ratings for any subsequent period, any questions as to the 
appropriate effective dates to be assigned are rendered moot.  
 
Finally, the veteran's attorney argues that the initial 10 
percent rating for the right knee condition from 1993 to 2003 
is inappropriate because VA failed to sufficiently develop 
the record.  However, the veteran and his attorney were 
notified of what evidence was needed to substantiate this 
claim, and were then additionally informed in the January 
2007 supplemental statement of the case that they should 
notify VA if there was any additional relevant evidence that 
they wanted considered.  The veteran and his attorney have 
not pointed to any medical evidence outstanding for the 1993 
to 2003 time period.

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  As noted above, because all of the content 
requirements of a VCAA notice have been fully satisfied in 
this case, there is no prejudicial error to the veteran in 
deciding these claims. 

With respect to the duty to assist, records from the William 
Beaumont Army Hospital in Fort Bliss, Texas, VA treatment 
records, Social Security Administration (SSA) records, 
private medical records, and July 1993, April 2004, October 
2004, October 2005, July 2006, and October 2006 VA 
examination reports were reviewed by both the AOJ and the 
Board in connection with adjudication of the veteran's 
claims.  He has not identified any additional relevant, 
outstanding records that need to be obtained for an equitable 
disposition of his claims.  In this regard, the Board notes 
that the National Personnel Records Center (NPRC) indicated 
in July 1993 that there were no medical records on file and 
the veteran's military service fell in the fire-related time 
period.  NPRC also reported that the veteran's dental and 
clinical records could not be reconstructed.  Also, in April 
1994, NPRC indicated that there were no records from the 
Surgeon General's Office (SGO) for the veteran's unit during 
1955.  The May 1994 rating decision advised the veteran that 
his service medical records were unavailable and his branch 
and period of service fell within the timeframe of records 
destroyed in the 1973 fire at NPRC.  He was also informed 
that there were no SGO records.  

In February 1997, VA received records from the William 
Beaumont Army Hospital reflecting that the veteran was placed 
on medical hold from January 22, 1955, to March 23, 1955; 
however, such do not detail the conditions for which he was 
treated.  Also, in May 1997, NPRC again reported that the 
veteran's service medical records were fire-related.  
Thereafter, in an August 1997 letter to the veteran, he was 
informed that VA did not have his service medical records and 
responses received from NPRC indicated that such were 
destroyed in the fire of 1973.  The veteran was further 
advised that VA was able to obtain copies of the morning 
reports from the William Beaumont Army Hospital for the time 
period from January 1 through March 23, 1955; however, such 
did not give a medical diagnosis or injuries.  Copies of the 
reports were provided to the veteran.  No additional service 
medical records have been received or identified.

In cases such as these, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis of the veteran's 
claims has been undertaken with this duty in mind.  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

The duty to assist also includes providing the veteran with 
an examination when necessary to decide the claim.  The Board 
notes that the veteran has not been provided with a VA 
examination in order to determine whether his claimed right 
shoulder disorder is related to his military service.  
However, the Board finds that such examination is not 
necessary to decide the veteran's claim as there is no 
current diagnosis of a right shoulder disorder of record.  
Additionally, pertinent to his claims of entitlement to 
service connection for neck and back disorders, the veteran 
was provided with a VA examination in April 2004.  Also, with 
regard to his initial rating claim, the veteran's right knee 
disability was evaluated at VA examinations in July 1993, 
October 2004, October 2005, July 2006, and October 2006.  
Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.

II.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  


Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran contends that he injured his right shoulder, 
neck, and back when he was thrown down some steps while on 
guard duty in the military in early 1955.  He states that he 
was subsequently hospitalized for injuries at the William 
Beaumont Army Hospital and then spent 30 days on convalescent 
leave.  The veteran alleges that he now currently has right 
shoulder, neck, and back disorders as a result of such in-
service incident.  Therefore, he claims that service 
connection is warranted for residuals of injuries to his 
right shoulder, neck, and back. 

As indicated previously, the veteran's service medical 
records are unavailable.  As such, the Board is required to 
provide a heightened explanation of its findings and a 
careful consideration of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002).  However, there is no 
adverse presumption of service connection as a result of the 
loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 
(Fed. Cir. 2006).  There is, however, an expanded duty to 
assist the veteran in obtaining evidence from alternate or 
collateral sources.  Id.  

Records from the William Beaumont Army Hospital in Fort 
Bliss, Texas, show that the veteran was on medical hold from 
January 22, 1955, to March 23, 1955.  There is no indication 
of the conditions for which the veteran was treated while on 
medical hold.  

With regard to the veteran's claim of entitlement to service 
connection for residuals of a right shoulder injury, there is 
no evidence of a current diagnosis of a right shoulder 
disorder.  Specifically, post-service medical records reflect 
that in approximately 1978 and in November 2006, the veteran 
complained of bilateral shoulder pain.  There is no other 
mention of right shoulder complaints, treatment, or diagnoses 
in the remainder of the records.  The Court has held that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Therefore, the evidence does not show the presence of a 
current chronic disability of the right shoulder.  Without a 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Post-service medical records reflect diagnoses of current 
neck and back disorders.
Specifically, in approximately 1978, the veteran complained 
of neck and back pain.  Dr. Nielsen, a chiropractor, 
indicated in a July 2004 statement that he began treating the 
veteran in July 1978 for complaints of chronic low back pain.  
In March 1993, the veteran reported back pain and stated that 
he had such for 30 years as a result of an injury in the 
Armed Forces.  In April 1994, X-rays of the veteran's back 
revealed numerous degenerative changes with multiple spurring 
between the vertebral bodies.  In December 2001, VA treatment 
records show complaints of back pain and a diagnosis of 
arthritis, especially in the back, was noted.  In February 
2004, a note from Dr. Kasselman shows complaints of back 
pain.  The assessment was ankylosing spondylitis versus DISH 
syndrome.  X-rays of the veteran's back taken the same month 
showed degenerative changes throughout the entire thoracic 
spine and degenerative changes were also noted to be 
partially visible in the inferior portion of the cervical 
spine as well.  There was no acute compression or 
spondylolisthesis identified.  The April 2004 VA examiner 
diagnosed mechanical, cervical, and lumbar strain.  An August 
2004 VA X-ray of the back showed cervical spine and lumbar 
spine changes consistent with DISH; multi-level cervical 
degenerative facet changes and uncalcified vertebral 
hypertrophy most pronounced at C3-C4 where mild lateral 
neural foramen impingement was present bilaterally; mild 
lumbar degenerative facet changes at L4-5 and L5-S1.  Dr. 
Hinze indicated in a December 2005 statement that the veteran 
had been under his chiropractic care since March 2005 for 
generalized back pain. 

As an initial matter, the Board notes that there is X-ray 
evidence of degenerative changes of the cervical and lumbar 
spines.  However, the record fails to show that he manifested 
arthritis of either the neck or back to a degree of 10 
percent within one year following his service discharge in 
August 1956.  As such, presumptive service connection is not 
warranted for arthritis of the cervical or lumbar spine.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Pertinent to the issue of entitlement to direct service 
connection for residuals of neck and back injuries, the April 
2004 VA examiner diagnosed mechanical, cervical, and lumbar 
strain and stated that it was at least as likely as not that 
the veteran's neck and back problems resulted from his in-
service incident.  The VA examiner stated that he based his 
reasoning on documentation that the veteran was at or near 
the William Beaumont Army Hospital in the 1955 timeframe, 
even though there was a lack of any documentation concerning 
an inpatient admission.  The VA examiner also noted that 
there were a number of entries in the veteran's post-service 
health records that mentioned back and neck pains going back 
many, many years.  The VA examiner reported that the veteran 
indicated that he had buddy statements that proved this as 
well.  Therefore, the VA examiner opined that, with at least 
some minimal supportive documentation concerning a consistent 
past history, even in light of having no actual medical 
records of a hospitalization at William Beaumont in 1955, it 
would appear at least as likely as not that, based on the 
veteran's comments and those few items in the claims file, 
that the veteran did have an actual injury to the back and 
neck when he was thrown down some stairs.  The VA examiner 
stated that if an opinion were based on true and actual 
documentation alone, it would appear less likely because the 
veteran had no specific medical documentation or fact noted 
in the claims file concerning a visit of 123 days to the 
William Beaumont Army Medical Center.  Therefore, the VA 
examiner reported that the opinion had to be based on the 
veteran's comments and the few entries that gave minimal 
support to his claim.  Additionally, in a July 2004 
statement, Dr. Nielsen, who had treated the veteran since 
July 1978 for low back pain among other complaints, stated 
that the veteran had related most areas of pain to an 
incident in Korea where he was on guard duty in the Army and 
had to stop a fight and was seriously injured after being 
tossed down stairs three times.  Dr. Nielsen also noted that 
the veteran's 1978 X-rays demonstrated advanced degenerative 
joint disease at each level of the spine from L1 to S1 and 
spondylolisthesis at the L5 level.  Dr. Nielsen stated that 
such were consistent with the injuries the veteran received 
in the Army.   

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

For the following reasons, the Board finds that the opinions 
offered by the April 2004 VA examiner and Dr. Nielsen to be 
not persuasive.  Specifically, the Board determines that the 
veteran's report of in-service injuries to his neck and back 
to be not credible and, therefore, any medical opinion based 
on such history is not persuasive.  

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court, 
citing its earlier decisions in Swann v. Brown, 5 Vet. App. 
229 (1993) and Reonal v. Brown, 5 Vet. App. 458 (1993), 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  Id. at 179.  In Kowalski, the Court declared, 
however, that the Board may not disregard a medical opinion 
solely on the rationale that the medical opinion was based on 
a history provided by the veteran, and instead must evaluate 
the credibility and weight of the history upon which the 
opinion is predicated.  Id.  Recently, in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), the Court, citing 
Kowalski, as well as Swann and Reonal, emphasized that the 
Board may not disregard a medical opinion solely on the 
rationale that the medical opinion is based on a history 
provided by the veteran.  Id. at 432-33.  (Emphasis in 
original).  In Coburn, the Court held that the Board erred in 
failing to assess the veteran's credibility in reporting the 
statements to the medical examiner.  Id. at 433.  

In this regard, the Board notes that the veteran has claimed 
that he injured his neck and back when he was thrown down 
some steps while on guard duty in the military in early 1955.  
Service connection has been granted for left knee, right 
knee, left shoulder, and right hip disabilities as residual 
to the injuries sustained as a result of the veteran's 
reported in-service fall down the stairs.  The Board finds 
that the veteran is credible as to the report of his in-
service fall down the stairs.  However, for the reasons 
discussed below, the Board determines that he is not credible 
with regard to his reported injuries to his neck and back.  
As such, while the April 2004 VA examiner and Dr. Nielsen 
related the veteran's neck and back disorders to his in-
service fall, the Board accords no probative weight to such 
opinions.  

The veteran filed his claims for compensation for the neck 
and back in November 2002.  When the veteran submitted his 
original claim for service connection for injuries as a 
result of a January 1955 incident in June 1993, he only 
claimed knee, shoulder, and hip disorders.  There was no 
mention of a neck or back disorder.  Moreover, at his at his 
July 1993 VA examination, the veteran reported injuries only 
to the left knee, left shoulder, and right hip.  He again 
failed to include his neck and back in his complaints.  A 
medical history report completed by the veteran in 
approximately 1978 (undated, age reported as 44 years with 
year of birth 1934) shows he reported back pain of 10 years 
duration.  The first medical evidence of the veteran's 
complaints of neck and back pain were in the late 1970's, 
over 20 years after his discharge from active service.  The 
lapse in time between service and the first complaints of 
pain weighs against the veteran's claims.  The Board may, and 
will, consider in its assessment of a service connection 
claim the passage of a lengthy period of time wherein the 
veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).  Therefore, the Board finds the veteran to 
be not credible with regard to his reported in-service neck 
and back injuries.   

In support of the veteran's reported injuries, the Board 
notes that his wife, in an August 1993 statement indicated 
that he had back pain as a result of an injury.  Also, in a 
November 2003 statement, B.J. indicated that he met the 
veteran in 1957 and that the veteran had been injured while 
in the service.  He stated that the veteran was treated in 
the 1970's for back and knee pain.  Finally, the Board notes 
that in August 2004, the veteran's son submitted a statement 
in which he indicated that the veteran informed him that he 
injured his neck, back, knees, and shoulder in an in-service 
brawl and has had problems with such joints since that time.  
However, as these lay statements are also based on the 
veteran's self-report of injuries to the neck and back, the 
Board accords no probative weight to such statements.

Additionally, while the veteran and April 2004 VA examiner 
noted that the veteran had buddy statements that supported 
his claims, the Board observes that April 2003 statements 
submitted by M.M., L.P., B.H., and A.C. reflect that all had 
known the veteran for a considerable amount of time and that 
the veteran had been injured while in the military.  
Specifically, L.P., B.H., and A.C. indicated that, since his 
service discharge, he had difficulty with his knee, hip, and 
shoulder as a result of his in-service injury.  

The April 2004 VA examiner and Dr. Nielsen have offered 
opinions that, in essence, relate the veteran's neck and back 
disorders to his in-service fall down the stairs.  However, 
such opinions are not persuasive evidence as they are 
unsupported by the preponderance of the evidence and appear 
to be based on history supplied by the veteran.  Moreover, as 
discussed previously, the Board has determined that the 
veteran's report of in-service injuries to the neck and back 
as a result of a fall down the stairs is not credible.  
Therefore, any medical opinion based on such history is not 
persuasive.  As such, the Board is not bound to accept the 
April 2004 VA examiner's or Dr. Nielsen's opinion.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann, supra; Reonal, supra; 
Guimond v. Brown, 6 Vet. App. 69 (1993); Pond v. West, 
12 Vet. App. 341 (1999).  As such, there is no persuasive 
medical opinion demonstrating the existence of a current neck 
or back disability that is causally or etiologically related 
to any disease, injury, or incident in service.  

The Board has also considered the lay statements offered by 
the veteran and others; however, such is not competent 
evidence since laypersons are not qualified to render an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Specifically, where 
the determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Absent persuasive evidence of a causal 
nexus between the veteran's claimed neck and back disorders 
and service, he is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for residuals of injuries to the right 
shoulder, neck, and back.  As such, that doctrine is not 
applicable in the instant appeal and his claims must be 
denied.  38 U.S.C.A. § 5107.

III.  Effective Date Claims

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  

Under VA regulations, the effective date for a grant of 
direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

On June 10, 1993, VA received the veteran's original claims 
of entitlement to service connection for knee, shoulder, and 
hip injuries sustained in January 1955.  

A rating decision dated in April 1994 and issued in May 1994 
denied entitlement to service connection for knee, shoulder, 
and hip injuries and, in July 1994, the veteran entered a 
timely notice of disagreement as to such denial.  
Specifically, he stated, "In reference to [the rating 
decision] in which you denied me service connection for my 
knee, shoulder, and hip which were injured in the [s]ervice I 
want to know how you could have possibly arrived at your 
decision since when I requested all my [s]ervice [m]edical 
records I was informed that they had all been burned and none 
were available?!?!?!  Since you evident[ly] have my [m]edical 
[records] I here with ask that I receive a copy of same.  
Please explain how you arrived at the decision of no 
[s]ervice connection."

VA regulations provide that a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement.  While special wording is not required, the 
notice of disagreement must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  38 C.F.R. § 20.201(1993), 
(2006).

As the veteran's July 1994 statement clearly expresses 
disagreement with the RO's finding in the May 1994 rating 
decision and requests that the RO explain the reasons and 
bases for the denial, the Board finds that such statement 
constitutes a notice of disagreement within the meaning of VA 
regulations.  Thereafter, no statement of the case was 
issued.  

There have been a number of precedent decisions regarding the 
concept of equitable tolling in earlier effective date cases. 
And some have reasoned that a prior decision never becomes 
final and binding (i.e., remains pending) where as here, for 
example, the veteran initiated a timely appeal but was not 
provided full procedural due process by providing him a 
statement of the case.  See, e.g., Tablazon v. Brown, 8 Vet. 
App. 359, 361 (1995).  As such, the veteran's June 10, 1993, 
claims for service connection were still pending at the time 
the July 2003 rating decision granted service connection for 
degenerative joint disease of the left knee, status-post 
medial and meniscal tears of the left knee, left shoulder 
injury with residual arthritis, and limitation of motion, 
residual to a right hip injury.   

The Board notes that a rating decision dated in August 1997 
and issued in September 1997 found that new and material 
evidence had not been submitted in order to reopen his claims 
of entitlement to service connection for knee, shoulder, and 
hip injuries.  However, in cases as this where the RO 
subsequently denied later requests to reopen the claim and 
the veteran did not attempt to appeal them, the Court, on 
review of the effective date for service connection, has held 
that the prior RO decision never became final because the 
notice of disagreement had not been processed, 
notwithstanding the intermediate denials of claims to 
"reopen." See Myers v. Principi, 16 Vet. App. 228, 235-36 
(2002); see also Ingram v. Nicholson, 20 Vet. App. 156 
(2006).

As the veteran has been found to have an in-service injury to 
his left knee, left shoulder, and right hip with resulting 
disabilities of degenerative joint disease of the left knee, 
status-post medial and meniscal tears of the left knee, left 
shoulder injury with residual arthritis, and limitation of 
motion residual to a right hip injury as demonstrated by the 
medical evidence of record, and, his claim has been pending 
since June 10, 1993, the Board finds that the correct 
effective date for the grant of service connection for such 
disabilities is the date his original claim was received by 
VA.  Therefore, an earlier effective date of June 10, 1993, 
is assigned for the grant of service connection for 
degenerative joint disease of the left knee, status-post 
medial and meniscal tears of the left knee, left shoulder 
injury with residual arthritis, and limitation of motion 
residual to a right hip injury.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).

IV.  Initial Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  

The veteran's service-connected degenerative joint disease of 
the right knee, status post-total knee arthroplasty, have 
been evaluated under Diagnostic Code 5010-5055 as 10 percent 
disabling beginning June 10, 1993; 100 percent disabling 
beginning July 7, 2003; 30 percent disabling beginning 
September 1, 2004; and, 60 percent disabling beginning July 
5, 2006, pursuant to Fenderson, supra.  The veteran claims 
that he is entitled to initial ratings in excess of those 
already assigned.

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

By way of background, the Board notes that a February 2004 
rating decision granted service connection for degenerative 
joint disease of the right knee, status post-total knee 
arthroplasty, and assigned a temporary evaluation of 100 
percent effective July 7, 2003, and a 30 percent evaluation 
effective September 1, 2004.  In March 2004, the veteran 
entered a notice of disagreement as to the initially assigned 
ratings.  In June 2004, a Decision Review Officer (DRO) 
decision, issued in connection with the statement of the 
case, determined that clear and unmistakable error was found 
in the February 2004 rating decision with respect to the 
assigned effective date for service connection.  As such, the 
date of service connection was corrected to July 28, 2003.  
In July 2004, the veteran perfected his appeal as to his 
initial rating claim.  In March 2006, the Board remanded the 
veteran's claim in order to provide notice in accordance with 
the VCAA and afford him a VA examination.  Thereafter, in an 
August 2006 rating decision, an increased rating of 60 
percent was assigned, effective July 5, 2006.  In a November 
2006 rating decision, an earlier effective date of June 10, 
1993, was assigned for the grant of service connection for 
the veteran's right knee disability and a 10 percent 
evaluation was assigned effective June 10, 1993.  Such also 
awarded the veteran a 100 percent evaluation effective July 
7, 2003, based on surgical or other treatment necessitating 
convalescence.  

Therefore, the currently assigned ratings for the veteran's 
service-connected right knee disability are as follows: 10 
percent disabling beginning June 10, 1993; 100 percent 
disabling beginning July 7, 2003; 30 percent disabling 
beginning September 1, 2004; and, 60 percent disabling 
beginning July 5, 2006.  Such evaluations have been assigned 
pursuant to Diagnostic Code 5010-5055.  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic 
code in this case indicates that traumatic arthritis under 
Diagnostic Code 5010 is the service-connected disorder and 
that knee replacements (prosthesis) under Diagnostic Code 
5055 is a residual condition.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma that is substantiated by X-ray findings is rated 
under the rating criteria for degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X- 
ray evidence of involvement of two or more major joints or 
two or more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees a 
50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

Diagnostic Code 5055, which governs knee replacements 
(prosthesis), provides for a 100 percent rating evaluation 
for one year after implantation of the prosthesis.  A 60 
percent rating is warranted where there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  Where there are intermediate degrees of 
residual weakness, pain, or limitation of motion, rating is 
done by analogy to 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5261, and 5262, relating to ankylosis of the knee, limitation 
of extension of the leg, and impairment of the tibia and 
fibula, respectively.  A minimum rating of 30 percent is 
warranted for a prosthetic knee replacement.  

Under Diagnostic Code 5256, where there is ankylosis of the 
knee in a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees, a 30 percent rating 
is warranted.  Where there is ankylosis of the knee with 
flexion between 10 degrees and 20 degrees, a 40 percent 
rating is warranted.  Where there is ankylosis of the knee 
with flexion between 20 degrees and 45 degrees, a 50 percent 
rating is warranted.  Where there is extremely unfavorable 
ankylosis of the knee, with flexion at an angle of 45 degrees 
or more, a 60 percent rating is assigned. 

The evaluations to be assigned under Diagnostic Code 5261, 
pertinent to limitation of extension, were previously 
addressed.  

Under Diagnostic Code 5262, impairment of the tibia and 
fibula, malunion of the two bones with slight knee or ankle 
disability warrants a 10 percent rating.  Malunion of the two 
bones with moderate knee or ankle disability warrants a 
rating of 20 percent.  Malunion of the two bones with marked 
knee or ankle disability warrants a rating of 30 percent.  
Nonunion of the tibia and fibula, with loose motion, 
requiring a brace, is assigned a 40 percent rating.

A.	Period Beginning June 10, 1993

The veteran has claimed that he is entitled to an initial 
rating in excess of 10 percent for the period beginning June 
10, 1993.  The Board notes that, prior to July 7, 2003, the 
date the veteran underwent a total right knee replacement, he 
was rated under Diagnostic Code 5010 pertinent to traumatic 
arthritis, which, in turn, provides that such should be rated 
on limitation of motion.   

For the period beginning June 10, 1993, the Board finds that 
the veteran's right knee disability is manifested by X-ray 
evidence of degenerative changes, slight laxity of the medial 
collateral ligament, and range of motion from zero to 90 
degrees with subjective complaints of pain.  Specifically, at 
his July 1993 VA examination, the veteran's knees flexed from 
zero to 135 degrees.  There seemed to be a laxity of the 
medial collateral ligament, allowing the knees to assume a 
varus deformity.  An X-ray showed moderate to marked 
degenerative changes that included chondrocalcinosis.  An 
April 1994 X-ray shows severe degenerative changes of the 
right knee with obliteration of the tibiofemoral space 
laterally.  A May 1994 SSA examination reflects that the 
veteran had right knee flexion to 90 degrees.  In August 
2002, private treatment records show complaints of pain in 
the right knee and a diagnosis of degenerative arthritis.  

As indicated previously, since there is X-ray evidence of 
arthritis, Diagnostic Codes 5010 and 5003 are for 
consideration.  As such provides that the joint affected will 
be rated on the basis of limitation of motion, Diagnostic 
Codes 5260 and 5261 are for application.  The Board notes 
that the veteran was assigned an initial 10 percent 
evaluation in contemplation of arthritis with painful, 
limited motion.  However, as there is no evidence that the 
veteran's right knee flexion is limited to 30 degrees or that 
his right knee extension is limited to 15 degrees, even in 
contemplation of his complaints of pain, see DeLuca, supra, 
the Board finds that the veteran is not entitled to an 
initial rating in excess of 10 percent under Diagnostic Code 
5260 and 5261, respectively, for the period beginning June 
10, 1993.  

The 10 percent disability rating in effect for this time 
period is warranted due to the fact that the veteran had 
arthritis identified by x-ray with some resulting limitation 
of motion and/or painful motion. VAOPGCPREC 9-98. 

Additionally, the Board has considered whether the veteran is 
entitled to separate ratings under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg).  VAOPGCPREC 9-04 
(September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  Specifically, where a veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.  
However, as the evidence fails to demonstrate compensable 
limitation of flexion and extension, the Board finds that 
VAOPGCPREC 9-04 is inapplicable in the instant case.

The Board notes that Diagnostic Code 5003 provides for a 20 
percent rating where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
However, as there is no evidence of the involvement of more 
than one joint, such a rating is not warranted.  

Also, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263, 
pertaining to knee ankylosis, dislocated semilunar cartilage, 
removal of semilunar cartilage, impairment of the tibia and 
fibula, and genu recurvatum, respectively, are not for 
consideration as the evidence fails to demonstrate such right 
knee symptomatology. 

The Board has also considered whether the veteran is entitled 
to a separate evaluation under Diagnostic Code 5257, 
pertinent to recurrent subluxation or lateral instability.  
Such provides for the assignment of a 10 percent rating when 
there is slight recurrent subluxation or lateral instability, 
a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation for severe knee impairment with recurrent 
subluxation or lateral instability.  VA's General Counsel has 
held that when a knee disorder is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5257, and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a noncompensable evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  If a veteran does not meet the criteria for a 
noncompensable rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for 
which a separate rating for arthritis may be assigned. 
VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  If a rating is assigned under 
the provisions for other knee impairment (38 C.F.R. § 4.71a, 
Diagnostic Code 5257) a separate 10 percent rating may be 
assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 
63 Fed. Reg. 56,704 (1998).  As the veteran's right knee has 
been assigned a 10 percent rating in contemplation of 
arthritis with painful, limited motion and, at the July 1993 
VA examination demonstrated slight laxity of the medial 
collateral ligament, the Board finds that a separate initial 
10 percent evaluation is warranted under Diagnostic Code 5257 
for the period June 10, 1993, to July 6, 2003.



B.	Period Beginning July 7, 2003

The Board notes that the veteran underwent a total right knee 
replacement on July 7, 2003, as a result of a diagnosis of 
severe advanced degenerative osteoarthritis.  As such, he was 
assigned a 100 percent temporary evaluation effective July 7, 
2003, based on surgical or other treatment necessitating 
convalescence, and then, beginning September 1, 2003, he was 
assigned a 100 percent disability rating in contemplation of  
Diagnostic Code 5055, which provides for a 100 percent rating 
evaluation for one year after implantation of the prosthesis.  
As the veteran has been assigned the maximum evaluation of 
100 percent for his right knee disability for the period 
beginning July 7, 2003, the Board finds that he is already in 
receipt of the maximum benefit for this time period and 
further discussion is not necessary.

C.	Period Beginning September 1, 2004

The veteran claims that he is entitled to an initial rating 
in excess of 30 percent for the period beginning September 1, 
2004.  As such period is after the veteran's total right knee 
replacement, he has been evaluated under Diagnostic Code 
5055.  For this period, the Board finds that the veteran's 
right knee disability is manifested by subjective complaints 
of intermittent discomfort, stiffness, and soreness with 
objective evidence of a well-healed scar, range of motion 
from 5 to 60 degrees with additional limitation of range of 
motion on repetition with moderate pain, weakness, and 
fatigue, without evidence of severe painful motion or 
weakness, laxity, warmth, redness, effusion, lack of 
endurance, incoordination, or hardware complications.  As 
such, the veteran has been assigned a rating of 30 percent, 
the minimum evaluation under Diagnostic Code 5055.

Specifically, a September 2004 record from Dr. Kasselman 
reflects that the veteran flexed both knees to about 90 
degrees or a bit past it.  At an October 2004 VA examination, 
the veteran complained of intermittent discomfort of the 
right knee.  He also stated that he had stiffness and 
soreness early in the mornings in the right knee.  Upon 
physical examination, the veteran had flexion with the knee 
straight from zero to 60 degrees and extension from zero to 
15 degrees.  Flexion with the knee flexed was zero to 80 
degrees.  Rang of motion of the knees showed extension from 
zero to zero degrees and flexion zero to 90 degrees.  The 
anterior cruciate ligaments, medial collateral ligaments, and 
lateral collateral ligaments were intact.  There was no 
laxity, warmth, redness, or indication of effusion. There was 
also no objective findings of pain, weakness, excess 
fatigability, lack of endurance, or loss of range of motion 
with repetitive use.  There was gross evidence of 
incoordination and the veteran seemed very unstable on his 
feet, which the examiner felt was to be primarily due to lack 
of physical conditioning and obesity.  The veteran did not 
describe discomfort during his musculoskeletal examination.  
The examiner diagnosed degenerative joint disease of the 
bilateral knees, status post-total knee replacements, with 
good functional result.  However, the veteran was noted to 
have residual decreased range of motion.  

A January 2005 letter from Dr. Kasselman reflects that the 
veteran had severe degenerative osteoarthritis of the right 
knee.  Dr. Kasselman noted that the veteran had a knee 
replacement, but it had limited success, and he was not able 
to ambulate for long periods of time or walk any significant 
distance.  An October 2005 VA examination reflects that the 
veteran had muscle weakness in both knees without muscle 
atrophy or spasm.  There was no joint swelling, effusion, 
tenderness, or laxity.  The veteran flexed both knees from 5 
to 60 degrees.  No ligamentous laxity was noted and he had 
well-healed scars over both knees.  One additional range of 
motion exercise in each from 10 degrees to 50 degrees, all 
with moderate pain, weakness, and fatigue, but no 
incoordination.  The major functional impact was pain and 
weakness with repetitive use.  The examiner noted that he 
could not determine additional limitation following 
repetitive use during flare-ups because such would be 
speculation.  Musculoligamentous strain of both knees was 
diagnosed and it was noted that the veteran had bilateral 
total knee arthroplasties.  No hardware complications were 
noted on X-rays.

The veteran has been assigned a 30 percent evaluation under 
Diagnostic Code 5055 in contemplation of the residuals of his 
right knee replacement.  As indicated previously, such 
residuals include subjective complaints of intermittent 
discomfort, stiffness, and soreness with objective evidence 
of a well-healed scar, range of motion from 5 to 60 degrees 
with additional limitation of range of motion on repetition 
with moderate pain, weakness, and fatigue, without evidence 
of laxity, warmth, redness, effusion, lack of endurance, 
incoordination, or hardware complications.  However, as there 
is no evidence of chronic residuals consisting of severe 
painful motion or weakness in the right knee, the Board finds 
that the veteran is not entitled to an initial rating in 
excess of 30 percent under Diagnostic Code 5055 for this 
period.  Specifically, the Board notes that, in October 2004, 
the veteran complained only of intermittent discomfort and 
stated that he only had stiffness and soreness in the early 
mornings.  Additionally, on examination, there were no 
objective findings of pain or weakness.  Moreover, in October 
2005, while the veteran experienced pain, weakness, and 
fatigue, the examiner noted that such was only moderate in 
severity.

Furthermore, the Board has considered whether the veteran is 
entitled to a rating in excess of 30 percent for his right 
knee disability under Diagnostic Codes 5256, 5261, and 5262, 
as directed by Diagnostic Code 5055.  However, pertinent to 
Diagnostic Code 5256, there is no evidence of ankylosis of 
the right knee.  Also, regarding Diagnostic Code 5261, there 
is no evidence that the veteran has limitation of right leg 
extension to 30 degrees or more, even when taking into 
consideration his complaints of moderate pain, weakness, and 
fatigue.  See DeLuca, supra.  Rather, at his October 2004 VA 
examination, the veteran demonstrated extension from zero to 
15 degrees with the knee straight and zero to zero degrees on 
range of motion.  Additionally, at his October 2005 VA 
examination, the veteran had flexed from 5 to 60 degrees, 
which was further limited to 10 to 50 degrees on repetition.  
Finally, with respect to Diagnostic Code 5262, there is no 
evidence of malunion or nonunion of the tibia and fibula.  
Specifically, the October 2005 VA examiner noted that there 
were no hardware complications on X-ray.  Therefore, the 
Board finds that there is no evidence of total knee 
replacement residuals warranting a rating in excess of 30 
percent under Diagnostic Codes 5256, 5261, or 5262.  

As a result, the Board finds that the veteran is not entitled 
to an initial rating in excess of 30 percent for the period 
beginning September 1, 2004.



D.	Period Beginning July 5, 2006

The veteran claims that he is entitled to an initial rating 
in excess of 60 percent for the period beginning July 5, 
2006.  For this period, the Board finds that the veteran's 
right knee disability is manifested by subjective complaints 
of daily pain, stiffness, and weakness with occasional giving 
away or locking and flare-ups with objective evidence of 
minimal puffiness, a well-healed scar, mild crepitus, range 
of motion from 5 to 85 degrees with decreasing ranges of 
motion on repetition due to pain, some instability, and in a 
slight varus position.

Specifically, at a July 2006 VA examination, the veteran 
complained of increased right knee pain.  It was noted that 
X-rays in the previous year revealed no hardware 
complications.  The veteran complained of daily pain, 
stiffness, and weakness in his right knee with occasional 
giving away or locking.  Flare-ups occurred with humidity, 
standing, weather changes, and any activity.  Such may last a 
few days.  Functional impairment occurred because he did not 
do any more activities, his ambulation was limited, and he 
used a cane and special shoes.  He denied dislocation or 
subluxation.  Physical examination revealed minimal puffiness 
around the right knee with a well-healed 23 centimeter 
incision over the anterior surface of the right knee.  
Flexion was from 5 to 85 degrees.  There was no gross 
ligamentous laxity, but there was mild crepitus.  The 
veteran's range of motion immediately decreased with attempts 
at repeated flexion, from 30 to 80 degrees, and then on 
subsequent examinations, from 50 to 75 degrees, and he could 
go no further.  The major functional impact was pain with 
repetitive use.  The examiner could not determine additional 
limitation following repetitive use during flare-ups because 
such would be resorting to speculation.  It was noted that 
the knee joint was painful throughout all ranges of motion.  
The veteran did not appear to have any knee instability, but 
his symptoms did indicate some instability.  The examiner 
noted that the veteran's knee had slowly and progressively 
worsened since his surgical procedure three years previously 
and worsened even more so since his last VA examination.  The 
examiner diagnosed musculoligamenous strain of the right knee 
with a previous right total knee replacement.  

An October 2006 VA examination reflects that the veteran had 
range of right knee motion from zero to 90 degrees of 
flexion.  X-rays showed a total knee arthroplasty with the 
right knee in a slight varus position, but otherwise, 
components looked to be in excellent position.  There was no 
evidence of loosening, wear, or subsidence.

The veteran has been assigned a 60 percent rating for this 
period under Diagnostic Code 5055 in contemplation of chronic 
residuals of severe pain and weakness, as demonstrated by the 
objective evidence of record, as well as subjective 
complaints of daily pain, stiffness, and weakness with 
occasional giving away or locking and flare-ups with 
objective evidence of minimal puffiness, a well-healed scar, 
mild crepitus, range of motion from 5 to 85 degrees with 
decreasing ranges of motion on repetition due to pain, some 
instability, and in a slight varus position.  However, the 
Board finds that the veteran is not entitled to an initial 
rating in excess of 60 percent under Diagnostic Code 5055 
beginning July 5, 2006, as such time period is beyond one 
year from the date of the implantation of the prosthesis.  
Moreover, there is no other diagnostic code pertinent to the 
evaluation of knee disabilities that allows for a rating in 
excess of 60 percent, including those pertaining to 
amputation.  Therefore, the Board finds that the veteran is 
not entitled to an initial rating in excess of 60 percent for 
the period beginning July 5, 2006.

E.	Other Considerations

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board notes that the veteran has a residual scar 
associated with his right knee replacement.  However, such 
has consistently been described as well-healed.  Therefore, 
the Board finds no basis upon which to assign higher initial 
ratings for the veteran's service-connected right knee 
disability as a review of the record, to include the medical 
evidence, fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of alternate rating codes during any period.   


The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for a higher 
initial rating for service-connected degenerative joint 
disease of the right knee, status post-total knee 
arthroplasty, evaluated as 10 percent disabling beginning 
June 10, 1993; 100 percent disabling beginning July 7, 2003; 
30 percent disabling beginning September 1, 2004; and, 60 
percent disabling beginning July 5, 2006.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.


ORDER

Service connection for residuals of a right shoulder injury 
is denied.

Service connection for residuals of a neck injury is denied.

Service connection for residuals of a back injury is denied.

An earlier effective date of June 10, 1993, is assigned for 
the grant of service connection for degenerative joint 
disease of the left knee, subject to the laws and regulations 
governing the payment of monetary awards.

An earlier effective date of June 10, 1993, is assigned for 
the grant of service connection for status-post medial and 
meniscal tears of the left knee, subject to the laws and 
regulations governing the payment of monetary awards.

An earlier effective date of June 10, 1993, is assigned for 
the grant of service connection for left shoulder injury with 
residual osteoarthritis, subject to the laws and regulations 
governing the payment of monetary awards.

An earlier effective date of June 10, 1993, is assigned for 
the grant of service connection for limitation of motion, 
residual to a right hip injury, subject to the laws and 
regulations governing the payment of monetary awards.


ORDER (Continued)

A higher initial rating for service-connected degenerative 
joint disease of the right knee, status post-total knee 
arthroplasty, evaluated as 10 percent disabling beginning 
June 10, 1993; 100 percent disabling beginning July 7, 2003; 
30 percent disabling beginning September 1, 2004; and, 60 
percent disabling beginning July 5, 2006, is denied.  

A separate initial 10 percent rating for slight right knee 
instability, and no higher, is granted for the period from 
June 10, 1993, to July 6, 2003, subject to the laws and 
regulations governing the payment of monetary awards.


REMAND

The issues of entitlement to a higher initial rating for 
service-connected left knee total arthroplasty and 
entitlement to earlier effective dates for a TDIU rating, DEA 
benefits, and SMC based on housebound status are remanded in 
order to provide the veteran with notice of VA's duties to 
notify and assist in accordance with the VCAA.  Additionally, 
pertinent to the veteran's initial rating claim, the Board 
notes that after the issuance of the July 2005 rating 
decision that granted an increase, to 60 percent, for his 
left knee disability, VA received additional medical records.  
Such records have not been considered by the AOJ.  Therefore, 
a remand is necessary for the AOJ to consider such additional 
evidence and issue a supplemental statement of the case.  

Additionally, as indicated in the preceding decision, in 
Pelegrini, supra, the Court held in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Also, during the pendency of the 
appeal, the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess/Hartman, supra.  The veteran has not been adequately 
advised as to the information or evidence necessary to 
substantiate his claims for a higher initial rating for 
service-connected left knee total arthroplasty and 
entitlement to earlier effective dates for SMC based on 
housebound status, the information and evidence that VA will 
seek to provide, the information and evidence that he is 
expected to provide, and the information or evidence needed 
to establish disability ratings and/or effective dates, as 
appropriate, for his claims now on appeal.  Additionally, he 
has not been requested to submit any evidence in his 
possession that pertains to his claims.  Therefore, this 
remand will enable VA to provide appropriate notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Finally, in light of the earlier effective dates for service 
connection granted herein with respect to the left knee, left 
shoulder, and right hip disabilities, that determination may 
affect adjudication of the claim for an earlier effective 
date for TDIU.  The veteran's attorney argues that documents 
submitted in 1993 constituted an informal claim for TDIU.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) 
("[o]nce a veteran submits evidence of a medical disability 
and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, . . . VA 
must consider TDIU.")  In light of the fact that service 
connection is now being granted retroactive to 1993, it is 
possible other documents in the file could be construed as 
informal claims.  Therefore, this claim is remanded for 
readjudication.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be sent a VCAA 
notice letter that advises him of the 
following: the information or evidence 
necessary to substantiate his claims of 
entitlement to a higher initial rating for 
service-connected left knee total 
arthroplasty and entitlement to an earlier 
effective date  for SMC based on 
housebound status, the information and 
evidence that VA will seek to provide, and 
the information and evidence that he is 
expected to provide.  The veteran should 
specifically be advised as to the 
information or evidence needed to 
establish disability ratings and/or 
effective dates, as appropriate, for his 
claims now on appeal.  Such letter should 
also request that the veteran submit any 
evidence in his possession that pertains 
to his initial rating and effective date 
claims.  See Pelegrini and 
Dingess/Hartman, supra.  

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the veteran's claims 
should be readjudicated.  The entirety of 
the evidence should be considered.  
Specifically, with regard to the veteran's 
initial rating claim, all such evidence 
received since the issuance of the July 
2005 rating decision should be considered.  
If the claims remain denied, the veteran 
and his attorney should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


